(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, la sentencia objeto de este recurso fué dictada en un caso de desahucio en precario en que la corte desestimó la de-manda por existir conflicto de título;
Por cuanto, examinados los autos de este caso claramente re-sulta que el demandante alega ser dueño de la finca objeto del pro-cedimiento y que presentó una escritura que tiende a demostrar tí-tulo a su favor, resultando además que el demandado en su contes-tación alegó también ser dueño de la misma finca y en apoyo de su contención presentó en evidencia otra escritura demostrativa del título que alega;
Por cuanto, el demandado -apelado presentó mía moción solici-tando la desestimación del recurso por frívolo;
Por tanto, oído el apelado por no haber comparecido el ape-lante, y resultando que la sentencia apelada es la única que puede dictarse de acuerdo con las alegaciones y pruebas presentadas, s.e desestima for frívolo el recurso.